Citation Nr: 0208989	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  97-33 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to a certificate of eligibility for 
assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for 
assistance in acquiring special home adaptations.

3.  Entitlement to service connection for left leg 
disability.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1958 to 
January 1961, from October 1961 to August 1962, and from 
October 1963 to March 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of October 1997 and June 1999 rating 
decisions by the RO in Huntington, West Virginia.  This case 
was remanded by the Board in March 1999 for further 
development.  Jurisdiction over the case was transferred to 
the Newark, New Jersey RO in April 2000; the Newark RO 
transferred jurisdiction of the case back to the Huntington 
RO in April 2001.  The case was returned to the Board in May 
2002.


REMAND

In his VA Form 9 dated in October 1999, the veteran requested 
a hearing before a traveling member of the Board.  The record 
reflects that the RO, in March 2002, scheduled the veteran 
for a videoconference hearing before a member of the Board to 
be held in June 2002; the veteran was advised that he was not 
required to accept the scheduled videoconference hearing, and 
could instead be placed on the schedule to receive an in-
person hearing before a traveling member of the Board; he did 
not respond to the March 2002 correspondence from the RO.

The record reflects that the veteran thereafter failed to 
report for the scheduled videoconference hearing in June 
2002.  The Board notes, however, that the veteran has not 
waived his right to attend an in-person hearing before a 
member of the Board.  Following receipt of the case at the 
Board, the veteran was requested to clarify whether he still 
desired a hearing before a member of the Board at the 
Huntington, West Virginia RO.  In July 2002, the veteran 
responded that he did desire such a hearing.

Accordingly, this case is REMANDED to the RO for the 
following action:

The veteran should be scheduled for 
a travel Board hearing at the RO.

Thereafter, the case should be returned to the Board for 
further appellate action.  No action is required of the 
veteran until he is notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

